DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues that in Flick, the initial stage, regulated stage, and end of puff stage, it is apparent that several power pulses are delivered to the heating element in the initial stage 215 and the regulated stage, 220. As a result, Flick is silent to, in response to a user’s puffing action during the predetermined tine, stopping the supply of power to the atomizer for the remainder of that puffing action. 
The disclosure of Flick appears to pulse the power to the atomizer, as noted by Applicant. Thus, the power isn’t necessarily stopped for the remainder of the puffing action, as in the proposed avengement. However, this feature was not previously recited and therefore not previously considered. 

Response to Amendment
For purposes of appeal, the claims will not be entered. They contain new issues (see above) that would require further search and/or consideration. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745